Citation Nr: 1123619	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-12 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which denied the Veteran's request to reopen his claim for service connection for PTSD.

The Board notes that the RO adjudicated the instant claim as a request to reopen a previously denied claim for service connection.  However, it appears that additional service personnel records were received in May 2007 and that these records were in existence at the time of the previous denials.  

If VA receives or associates with a claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim at any time after VA issues a decision on a claim, VA will reconsider the claim without regard to the prior denial.  38 C.F.R. § 3.156(c) (2010).  This claim is therefore being considered as an original claim for service connection.

The Veteran testified before the undersigned at an April 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was submitted in April 2011 and subsequent to the issuance of the March 2009 statement of the case (SOC). This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The Veteran has consistently been given a diagnosis of PTSD related to in-service stressors, but his claim has been denied due to the absence of credible supporting evidence for his claimed stressors.  He has reported various stressors, but has most consistently reported stressor has consisted of involvement in an accident in which he hit a civilian while driving during a detail to Korea.

During his April 2011 hearing, the Veteran testified that he was involved in a training exercise with the Special Forces 7th Group in Korea in November 1981.  He also testified that he was involved in a hit-and-run motor vehicle accident during this time that resulted in the death or serious injury of a Korean civilian.  

In an August 2006 letter T.K. indicates that he served with the Veteran in the 7th Special Forces Group during "Foal Eagle" exercises in Korea in October 1981, that the Veteran had reported the motor vehicle accident during that time, that T.K. had observed the Veteran to be distraught after the incident, and that T.K. had witnessed damage to the Jeep the Veteran had been driving.   A copy of a badge apparently documenting the Veteran's participation in Exercise Foal Eagle between November 2, 1981 and November 18, 1981 was submitted.  

The Veteran's DD-214 indicates that he had no foreign service and his "Record of Assignments" contained no assignments outside the United States.  A Personnel Qualification Record completed in March 1982 indicates that the Veteran had no overseas service or combat tours.  In addition, there were no temporary duty orders contained in claims file which would confirm his service in Korea.  

A search of the United States Joint Services Records Research Center (JSRRC) has not yet been attempted.  There has not been any attempt to verify T.K.'s reports of service in Korea.  His report could provide credible supporting evidence for the Veteran's stressor, if it can be shown that he served in Korea.

VA has amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor in particular cases related to a veteran's fear of hostile military or terrorist activity.  The Board notes that these revised regulations are inapplicable to the instant claim as the Veteran's claimed stressor does not involve fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

In an October 2006 statement, the Veteran's treating VA therapist linked his diagnosed PTSD with his reported in service hit-and-run motor vehicle accident.  The therapist reported that the Veteran was currently receiving weekly treatment through a PTSD therapy group.  The claims file does not contain records of any VA treatment subsequent to July 2004.  VA has an obligation to seek records of the VA treatment since 2004.  38 U.S.C.A. § 5103A(b)-(c) (West 2002).

A June 1999 VA psychiatric examination indicates that the Veteran was receiving counseling and medication monitoring at the Sioux San Indian Health Services Hospital.  An August 1997 VA discharge summary indicates that the Veteran had received in-patient treatment at St. Joseph's Hospital.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  

Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  As these records have been identified by the Veteran and are pertinent to his claim, they must be obtained.  38 C.F.R. § 5103(a).

The record shows that in addition to PTSD, the Veteran has been given diagnoses of bipolar disorder.  The Veteran's claim encompasses all psychiatric disabilities regardless of how diagnosed.  While a psychiatric disability was not reported during service, the record shows that the Veteran had behavioral difficulties as shown by court marital and reports of alcohol abuse.  An examination is needed to determine whether any disability other than PTSD is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact JSRRC or other appropriate service department sources to request credible supporting evidence of the claimed stressor as provided by the Veteran.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed.

The claimed stressor is the Veteran's involvement in a hit-and-run motor vehicle accident while serving on temporary duty in Korea in October or November 1981 while participating in Foal Eagle as a member of the 7th Special Forces Group.  The Veteran's duty assignment in Korea during this time period should be confirmed as the existing service records do not document service outside of the United States.  

A search should be conducted to determine whether the Veteran or T.K. was assigned to participate in Foal Eagle in October or November 1981.  The available service treatment records document that the Veteran was assigned to the 7th Special Forces Group.  This stressor was detailed in the Veteran's April 2011 hearing testimony and in the body of this remand.

2.  The RO/AMC should obtain the Veteran's private treatment records from Sioux San Indian Health Services Hospital and St. Joseph's Hospital as identified during the February 1998 VA examination and August 1997 VA discharge summary.

The Veteran is advised that to obtain these records, it may be necessary for him to provide written authorization to VA.

All efforts to obtain these records should be documented in the claims file.  If the Veteran fails to provide any necessary releases, tell him that he may submit the records himself.  If these records are unavailable, the Veteran should be so advised, and should also be told of the efforts made to obtain the records.

3.  Obtain all records of the Veteran's VA psychiatric treatment since July 2004.

4.  Following completion of the above development, the RO/AMC should afford the Veteran a VA examination to determine whether any current acquired psychiatric disorder had its onset in service or are otherwise the result of a disease or injury in service.  In rendering the requested opinion, the examiner should note the disciplinary and alcohol related issues noted in the service personnel records.  

The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner

All indicated testing should be undertaken.  

If PTSD is diagnosed, the examiner should provide an opinion as to the stressor(s) supporting the diagnosis. 

The examiner should provide a rationale for all opinions.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

5.  The RO/AMC should review the examination report to ensure that it (they) contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

6.  If the examiner diagnoses PTSD based on a stressor other than the hit-and-run accident in Korea, the RO/AMC should determine whether there are sources that could provide credible supporting evidence of the stressor.

7.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


